

EXHIBIT 10.4


AMERICAN STANDARD ENERGY CORP.
CODE OF CONDUCT


February 3, 2011
 

--------------------------------------------------------------------------------



OVERVIEW


This Code of Conduct (“Code”) has been adopted by the Board of Directors of
American Standard Energy Corp. (the “Company”), pursuant to the rules of the
Securities and Exchange Commission (“SEC”) and the Nasdaq Stock Market
(“Nasdaq”). This Code is applicable to all employees, officers and directors of
the Company, and contains standards for


·
the honest and ethical conduct, including the ethical handling of actual or
apparent conflicts of interest between personal and professional relationships,

·
the full, fair, accurate timely and understandable disclosure in reports and
documents that the Company files with, or submits to, the SEC and in other
public communications,

·
compliance with applicable governmental laws, rules and regulations,

·
prompt internal reporting of violations of this Code, and

·
accountability for adherence to this Code.



Compliance Officers. The Company has designated (a) the Company’s General
Counsel as its Compliance Officer to administer this Code with respect to
employees, and (b) the Chairman of the Audit Committee to administer this Code
with respect to officers and directors. You may, at your discretion, make any
report or complaint provided for in this Code to the appropriate Compliance
Officer.


Other Company Policies. This Code is in addition to the Code of Ethics that
applies to the Company’s Chief Executive Officer, Chief Financial Officer,
Controller and Accounting / Finance Personnel. Also, this Code is in addition to
the Company’s other policies and guidelines with respect to its employees,
officers and directors as contained in the Company’s employee handbook.


CODE OF CONDUCT


1.           Conflicts Of Interest. While it is not possible to identify every
activity that might give rise to a conflict of interest, a conflict of interest
may exist whenever a relationship of an employee, officer or director, or one of
his or her family members, is inconsistent with the Company’s best interests or
could cause a conflict with job responsibilities or the Company’s business.
Conflicts of interest may not always be clear-cut, so if you have a question,
you should consult with the Compliance Officer. If you become aware of a
conflict or potential conflict, you should bring it to the attention of the
Compliance Officer.


2.           Compliance With Applicable Laws. All employees, officers and
directors of the Company should comply with all governmental laws, rules and
regulations applicable to the Company.

 
 

--------------------------------------------------------------------------------

 

3.           Public Company Reporting. As a public company, it is of critical
importance that the Company’s filings with the SEC, and other public
communications, contain full, fair, accurate, timely and understandable
disclosure. Depending on their respective positions with the Company, employees,
officers or directors may be called upon to provide information necessary to
assure that the Company’s public reports are complete, fair and understandable.
The Company expects employees, officers and directors to take this
responsibility seriously and to provide prompt and accurate answers to inquiries
from the Company’s officers, directors, auditors or attorneys related to the
Company’s public disclosure requirements. With respect to any inquiries from
other third-parties (such as analysts, members of the media and others), such
inquiries should be directed to specifically designated persons who are
authorized to respond, and such designated persons shall keep the Company’s
board of directors advised as to the content and scope of each such inquiry and
response.


4.           Reporting Any Illegal Or Unethical Behavior. Employees are
encouraged to talk to supervisors, managers or other appropriate personnel about
observed illegal or unethical behavior and, when in doubt, about the best course
of action in a particular situation. Anyone who believes that a violation of
this Code or other illegal or unethical conduct by any employee, officers or
director has occurred or may occur should promptly contact the Compliance
Officer. Alternatively, any employee of the company may submit, on a
confidential and anonymous basis if the employee so desires, directly to the
Audit Committee any concerns regarding financial statement disclosures,
accounting, internal accounting controls, auditing matters or violations of this
Code. To make a confidential and anonymous submission directly to the Audit
Committee, an employee should send a written summary of his or her concern in a
sealed envelope to the following address: Robert Thompson, 35386 North 95th
Street, Scottsdale, AZ 85262. The mailing envelope must contain a clear notation
indicating “To Be Opened Only by Audit Committee.” The Compliance Officer will
forward any such envelopes received promptly and unopened to the Audit Committee
Chair. If an employee, would like to discuss any matter with the Audit
Committee, the employee should indicate this in the written submission and
include a telephone number or other means by which he or she can be reached,
should the Audit Committee determine that such communication is appropriate. Any
such reports may be made confidentially or anonymously. Confidentiality will be
protected, subject to applicable law, regulation or legal proceedings, as well
as to applicable Company policy.


5.           Protection and Proper Use of Company Assets. All employees,
officers and directors should endeavor to protect the Company’s assets and
ensure their efficient use. Company assets should be used for legitimate
business purposes, although incidental personal use may be permitted. Theft,
carelessness, and waste of the Company’s assets have a direct impact on the
Company’s business and its profitability. Any suspected incident of fraud, theft
or misuse should be immediately reported for investigation.


The obligation of employees, officers and directors to protect the Company’s
assets includes its proprietary information. Proprietary information includes
intellectual property such as trade secrets, patents, trademarks, copyrights and
know how, as well as business, sales and marketing plans, formulation and
manufacturing ideas and practices, designs, databases, records, salary and other
compensation/benefit information and any unpublished financial data and reports.
Unauthorized use or distribution of the Company’s proprietary information is
prohibited. Unauthorized use or distribution of the Company’s proprietary
information could also be illegal and may result in the imposition of civil or
criminal penalties.


6.           No Retaliation. The Company will not permit retaliation of any kind
by or on behalf of the Company and its employees, officers and directors against
good faith reports or complaints of violations of this Code or other illegal or
unethical conduct.

 
 

--------------------------------------------------------------------------------

 

7.           Amendment, Modification And Waiver. Any request for a waiver of any
provision of this Code must be in writing and addressed to the Compliance
Officer. If you are a director or executive officer of the Company, the request
may be addressed directly to the Chairman of the Audit Committee. With regard to
executive officers and directors, the Board will have the sole and absolute
discretionary authority, acting upon such recommendations as may be made by the
Audit Committee, to approve any waiver from this Code. Any waiver of this Code
with respect to executive officers and directors will be promptly publicly
disclosed to the shareholders by filing a Form 8-K with the SEC, or by such
other selected by the Board of Directors in conformity with applicable SEC and
Nasdaq rules. This Code may be amended, modified or waived by the Board of
Directors, subject to disclosure requirements and other applicable SEC and
Nasdaq rules.


8.           Accountability. You are responsible for your adherence to this Code
and will be held personally accountable. Your failure to observe the terms of
this Code may result in disciplinary action, which may include immediate
termination.


ACKNOWLEDGEMENT


The undersigned is an employee / officer / director of American Standard Energy
Corp. By my signature below, I acknowledge receipt of a copy of the Code of
Conduct and I confirm that I have carefully read and fully understand all the
provisions of the Code of Conduct.


Dated: _________________, 2011
 
(Signature):
 
(Print Name):

 
 

--------------------------------------------------------------------------------

 